Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 14, 2021 regarding independent claims 1, 2, and 3 and their depending claims have been fully considered and are not persuasive
With regards to claim 1, regarding the folding Laux teaches a pocket with a fold or axis of folding not a “mere crease” as applicant argues in the last paragraph on page 7 of the filed reply.  In response to the improper hindsight and the Examiner using applicant’s reason of having three folds in order to narrow pocket to prevent interference of the gluteal depression. The Examiner make no mention of the gluteal fold as the reason for needing a narrower pocket. In fact he Examiner does not mention the need for a narrower pocket. Rather the Examiner talks about the folds providing an improved ability for the pocket to expand and compress in a similar manner as leg barriers do. Leg barriers are known to be folded in a similar manner as the instant application’s waist containment member. The waist containment pocket is essentially the adding of a leg barrier section the waist to prevent gaps for waste to escape. Laux respectfully discloses a waist pocket to prevent waste from leaking out the waist sections. 
With regards to claims 2 and 3, the claims has been amended and thus a new rejection has been provided.

Claim Interpretation
Regarding claims 3 and 8-10, The term “ ‘x’ millimeters or less” implies that the distance between the waist containment flap and the rear waist edge maybe zero.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al. US 5904675 (hereafter referred to as Laux).
claim 1, Laux discloses an absorbent article (10) including a front waist region (12) including a front waist edge (or terminal edge, 94), a rear waist region(14) including a rear waist edge (or terminal edge, 94), a crotch region (or intermediate portion 16), a longitudinal axis (26) and a lateral axis (24) (see figure 1 and  Col. 3 lines 54-60 for the basic structure and Col. 13 lines 64-66 which discloses the terminal edges). The absorbent article comprising: a chassis (or intermediate portion 16) including an absorbent body (32), the chassis including a body facing surface (or topsheet 28); and a waist containment member (or waist pocket member 80) disposed on the body facing surface of the chassis (Figure 1 and Col. 3 lines 60-65 which disclose the structure of the chassis and placement of the waist containment feature, additionally Figure 3 shows attachment of the waist containment feature to the top sheet). 
The waist containment member comprising: a first longitudinal side edge and a second longitudinal side edge (see annotated Figure 4 below); a proximal portion coupled to the body facing surface of the chassis; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 5 below).

    PNG
    media_image1.png
    363
    696
    media_image1.png
    Greyscale

Figure 4: Laux Figure 1 annotated to first and second side edges

    PNG
    media_image2.png
    404
    512
    media_image2.png
    Greyscale

Figure 5: Laux Figure 3 annotated to show proximal and distal portions
Laux fails to disclose at least three folds when the absorbent article is in a stretched, laid-flat configuration, each of the at least three folds folding the waist containment member in a direction generally parallel to the lateral axis of the absorbent article.  
However Laux clearly teaches the waist containment member to have a fold that is parallel to the lateral axis (see figure 3, generally denoted by number 102). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to have added another fold in order to create a more compact or narrow containment structure or to provide greater compression or expansion abilities to better accommodate different anatomical fits. Considering that absorbent articles leg guests or barriers are routinely folded multiple times for improved leak protection taking this “accordion style” or “z” fold idea to the waist “barriers” or containment features is not outside of those with ordinary skill. Additionally, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere multiplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04, VI. B). 

With regards to claim 11, Laux discloses the proximal portion has a first and second edge; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 2 above).

With regards to claim 13, Laux discloses the free edge of the distal portion is substantially the same distance from the rear waist edge as is the second edge of the proximal portion of the waist containment member when the absorbent article is in a stretched, laid-flat configuration (see figure 2 where the free edge pf distal portion is substantially the same distance away from the rear edge as the second edge).  

Claim(s) 2-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laux et al. US 5904675 (hereafter referred to as Laux) in view of Kitaoka et al. US 6425889 B1. (hereafter referred to as Kitaoka).
With regards to claim 2, Laux discloses an absorbent article (10) including a front waist region (12) including a front waist edge (or terminal edge, 94), a rear waist region(14) including a rear waist edge (or terminal edge, 94), a crotch region (or intermediate portion 16), a longitudinal axis (26) and a lateral axis (24) (see figure 1 and  Col. 3 lines 54-60 for the basic structure and Col. 13 lines 64-66 which discloses the terminal edges). 
The absorbent article comprising: a chassis (or intermediate portion 16) including an absorbent body (32), the chassis including a body facing surface (or topsheet 28); and a waist containment member (or waist pocket member 80) disposed on the body facing surface of the chassis (Figure 1 and Col. 3 lines 60-65 which disclose the structure of the chassis and placement of the waist containment feature, additionally Figure 3 shows attachment of the waist containment feature to the top sheet).  The placement of the waist containment member (or waist pocket member 80) is located in the rear section of the diaper as indicated in figure 1 (Col 3 lines 55-60 disclose that element 14 is the rear waist of the diaper and the figure 1 shows the pocket displayed in the rear waist region.)
The waist containment member comprising: a first longitudinal side edge and a second longitudinal side edge (see annotated Figure 1 below); a proximal portion coupled to the body facing surface of the chassis the proximal portion has a first and second edge; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 2 below). The proximal portion having a proximal portion length in a longitudinal direction and the distal portion having a distal portion length in a longitudinal direction and the distal portion length being longer than the proximal portion length (see figure 3 below where the distal portion is clearly longer than the proximal portion).

    PNG
    media_image1.png
    363
    696
    media_image1.png
    Greyscale

Figure 1: Laux Figure 1 annotated to first and second side edges

    PNG
    media_image3.png
    488
    867
    media_image3.png
    Greyscale

Figure 2: Laux Figure 3 annotated to show proximal and distal portions and first and second edge of the proximal portion and free edge of distal portion
Laux fails to disclose the free edge of the distal portion being closer to the rear waist edge Page 2 of 13Application No. 15/556,721Amendment dated August 19, 2020Reply to Office Action of June 23, 2020than is the first edge of the proximal portion of the waist containment member when the absorbent article is in a stretched, laid-flat configuration.
Kitaoka teaches an absorbent article (abstract) with a waist containment (Col. 2 lines 53-67) feature there by being in the same field of endeavor as Laux. Kitaoka teaches the waist containment member / foamed member’s (6) distal end may be closer to the rear waist edge (Figure 5, Col. 4 lines 11-18). This provides improved leak protection (Col.1 lines 34-38) and Figures 2 and 5 show known variations of the feature (Col. 1 line 65- Col.2 line 8 which gives the dimensions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the waist containment of Laux with the one taught by Kitaoka since both teach a shared form (i.e. figure 2) while Kitaoka also teaches an alternative is known (i.e. figure 5) to provide improved leak protection.

With regards to claim 3, Laux discloses an absorbent article (10) including a front waist region (12) including a front waist edge (or terminal edge, 94), a rear waist region(14) including a rear waist edge (or terminal edge, 94), a crotch region (or intermediate portion 16), a longitudinal axis (26) and a lateral axis (24) (see figure 1 and  Col. 3 lines 54-60 for the basic structure and Col. 13 lines 64-66 which discloses the terminal edges). The absorbent article comprising: a chassis (or intermediate portion 16) including an absorbent body (32), the chassis including a body facing surface (or topsheet 28); and a waist containment member (or waist pocket member 80) disposed on the body facing surface of the chassis (Figure 1 and Col. 3 lines 60-65 which disclose the structure of the chassis and placement of the waist containment feature, additionally Figure 3 shows attachment of the waist containment feature to the top sheet). 
The waist containment member comprising: a first longitudinal side edge and a second longitudinal side edge (see annotated Figure 1 above); a proximal portion coupled to the body facing surface of the chassis; a distal portion including a free edge, the distal portion being free to move with respect to the chassis when the absorbent article is in a relaxed configuration (see annotated figure 3 below). The proximal portion having a proximal portion length in a longitudinal direction and the distal portion having a distal portion length in a longitudinal direction and the distal portion length being longer than the proximal portion length (see figure 3 below where the distal portion is clearly longer than the proximal portion). 
Laux fails to teach the free edge is 50 millimeters or less from the rear waist edge. However the free edge is movable; therefor the free edge’s position could vary. Additionally the waist containment member overall is attached on the edge of the diaper. The length of the waist containment member’s distal portion must be no more than 50 millimeter when extended to include the distance from the edge. 
 Kitaoka teaches an absorbent article (abstract) with a waist containment (Col. 2 lines 53-67) feature there by being in the same field of endeavor as Laux. Kitaoka teaches the waist containment member / foamed member 6’s distal end (6b) may be closer to the rear waist edge (Figure 5, Col. 4 lines 11-18). This provides improved leak protection (Col. 1 lines 34-38). Figures 2 and 5 show known variations of the feature  and that the length maybe 5-10 mm or  25-35 mm (Col. 1 line 65- Col. 2 line 8 which gives the dimensions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the waist containment of Laux with the length as taught by Kitaoka in order to provide improved containment. Laux teaches the waist containment structure is attached at the edge and Kitaoka teaches the length of the distal portion maybe up to 35 mm to provide improve containment thereby meeting the claim limitations. 
Furthermore adjusting the length to provide adequate leakage protection would fall under routine optimization as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).




    PNG
    media_image2.png
    404
    512
    media_image2.png
    Greyscale

Figure 3: Laux Figure 3 annotated to show proximal and distal portions

With regards to claims 4 and 5, Laux and Kitaoka teach claim 2 see above. Laux and Kitaoka fails to disclose waist containment member includes at least four folds when the absorbent article is in a stretched, laid-flat configuration, each of the at least four folds folding the waist containment member in a direction generally parallel to the lateral axis of the absorbent article per claim 4 and wherein the distal portion of the waist containment member includes the at least four folds per claim 5 when the absorbent article is in a stretched, laid-flat configuration, each of the at least three folds folding the waist containment member in a direction generally parallel to the lateral axis of the absorbent article.  
However Laux clearly teaches the waist containment member to have a fold that is parallel to the lateral axis (see figure 3). Kitaoka also clearly teaches a fold (see figures 2 and 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to have added another fold in order to create a more compact or narrow containment structure or to provide greater compression or expansion abilities to better accommodate different anatomical fits. Considering that absorbent articles leg guests or barriers are routinely folded multiple times for improved leak protection taking this “accordion style” or “z” fold idea to the waist “barriers” or containment features is not outside of those with ordinary skill. Additionally, according to In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere multiplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04, VI. B). 

With regards to claim 6, Laux discloses waist containment member further comprises at least one elastic member (see figure 3, element 110 and Col. 12 lines 6-16).  

With regards to claim 7, Laux discloses wherein the distal portion of the waist containment member includes the at least one elastic member (see figure 3, element 110 and Col. 12 lines 6-16).  
With regards to claims 8- 10, Laux fails to disclose the free edge of the distal portion of the waist containment member is about 50.0 millimeters or less from the rear waist edge of the absorbent article when the absorbent article is in the stretched, laid-flat configuration per claim 8; 40.0 millimeters or less from the rear waist edge of the absorbent article when the absorbent article is in the stretched, laid-flat configuration per claim 9; and 30.0 millimeters or less from the rear waist edge of the absorbent article when the absorbent article is in the stretched, laid-flat configuration per claim 10. 
However the free edge is movable; therefor the free edge’s position could vary. Additionally the waist containment member’s overall is attached on the edge of the diaper. The length of the waist containment member’s distal portion must be no more than 50 millimeter when extended to include the distance from the edge. 
 Kitaoka teaches an absorbent article (abstract) with a waist containment (Col. 2 lines 53-67) feature there by being in the same field of endeavor as Laux. Kitaoka teaches the waist containment member / foamed member 6’s distal end (6b) may be closer to the rear waist edge (Figure 5, Col. 4 lines 11-18). This provides improved leak protection (Col. 1 lines 34-38). Figures 2 and 5 show known variations of the feature  and that the length maybe 5-10 mm or  25-35 mm (Col. 1 line 65- Col. 2 line 8 which gives the dimensions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the waist containment of Laux with the length as taught by Kitaoka in order to provide improved containment. Laux teaches the waist containment structure is attached at the edge and Kitaoka teaches the length of the distal portion maybe up to 35 mm to provide improve containment thereby meeting the claim limitations. 
Furthermore adjusting the length to provide adequate leakage protection would fall under routine optimization as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).

With regards to claim 12, Laux discloses the free edge of the distal portion is substantially the same distance from the rear waist edge as is the second edge of the proximal portion of the waist containment member when the absorbent article is in a stretched, laid-flat configuration (see figure 2 where the free edge pf distal portion is substantially the same distance away from the rear edge as the second edge).  

With regards to claim 14, Laux discloses the distal portion includes a laminate section, the laminate section being near the free edge of the distal portion (Col. 16 lines 23-41 which disclose the elastic is in a laminate section and Figure 3 shows the elastic in the free edge of the distal portion).  

With regards to claim 15, Laux discloses wherein the waist containment member further comprises at least one elastic member, the at least one elastic member being disposed in the laminate section of the distal portion of the waist containment member (Col. 16 lines 23-41 which disclose the elastic is in a laminate section and Figure 3 shows at least one elastic in the free edge of the distal portion).  
  
With regards to claim 16, Laux discloses the waist containment member comprises at least three elastic members, the at least three elastic members being disposed in the laminate section of the distal portion of the waist containment member (Col. 16 lines 23-41 which disclose the elastic is in a laminate section and Figure 3 shows at least three elastics in the free edge of the distal portion).  
  
With regards to claim 17, Laux discloses the chassis further comprises a bodyside liner (or topsheet 28) and an outer cover (or backshhet 30), the absorbent body being disposed between the bodyside liner and the outer cover (Col. 5 lines 39-41).  

With regards to claim 18, Laux discloses the bodyside liner includes a body facing surface (inherent that the body side liner has two sides and Col. 6 lines 1-3), and wherein the proximal portion of the waist containment member is coupled to the body facing surface of the bodyside liner (Figure 1 and Col. 3 lines 60-65 which disclose the structure of the chassis and placement of the waist containment feature, additionally Figure 3 shows attachment of the waist containment feature to the top sheet).

With regards to claim 19, Laux discloses a pair of containment flaps including a first containment flap and a second containment flap, the first containment flap being on a first side of the longitudinal axis and the second containment flap being on a second side of the longitudinal axis (or leg barrier flaps Col. 6 line 57- Col. 7 line 34 which disclose the placement of the leg barrier flaps), the first and second containment flap each comprising: a base portion including a proximal end and a distal end; and a projection portion configured to extend away from the body facing surface of the chassis in at least the crotch region when the absorbent article is in a relaxed condition, the projection portion being separated from the base potion at the proximal end of the base portion (Col. 6 line 57- Col. 7 line 42 which disclose the placement of the leg barrier flaps and that they have a base and projection).  

With regards to claim 20, Laux discloses the proximal portion of the waist containment member is disposed over the base portion of the first and second containment flaps (Col 25 line 63- Col. 26 lines 37 disclose that the waist containment may or may not intersect the containment flaps or leg barrier flaps allowing for multiple embodiments).


ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781